TABLE OF CONTENTS

Exhibit 10.7.2

EMPLOYMENT SEPARATION AND
GENERAL RELEASE AGREEMENT

          THIS EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT (hereinafter
“AGREEMENT”) is made and entered into by and between Paul A. Rosinack
(hereinafter “ROSINACK”) and Synbiotics Corporation (hereinafter “SYNBIOTICS”),
effective as of September 24, 2002, and inures to the benefit of each of
SYNBIOTICS’ current, former and future parents, subsidiaries, related entities,
employee benefit plans and their fiduciaries, predecessors, successors,
officers, directors, shareholders, agents, employees, members and assigns.

RECITALS

          A.     ROSINACK has been through September 24, 2002 SYNBIOTICS’
President and Chief Executive Officer and a member of SYNBIOTICS’ Board of
Directors.

          B.     Notwithstanding and in addition to any other written
resignations, by executing this AGREEMENT, ROSINACK resigns from his employment
with and from any and all of his positions as a director, officer and employee
of SYNBIOTICS and its subsidiary Synbiotics Europe SAS effective September 24,
2002.

          C.     ROSINACK and SYNBIOTICS wish to resolve permanently and
amicably any and all disputes arising or which may ever arise out of ROSINACK’s
employment with SYNBIOTICS.

          D.     SYNBIOTICS wishes to retain ROSINACK as a consultant to
SYNBIOTICS beginning September 25, 2002, and ROSINACK wishes to provide personal
services to SYNBIOTICS in return for certain compensation, as more specifically
identified herein.

          THEREFORE, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between ROSINACK, on the one hand,
and SYNBIOTICS, on the other, as follows:

          1.     Incorporation of Recitals.  The Recitals and identification of
the parties to, and beneficiaries of, this AGREEMENT are incorporated by
reference as though fully set forth herein.

          2.     Basic Entitlements.  SYNBIOTICS agrees to pay to ROSINACK all
of his wages (including his accrued and unused vacation time) accrued through
September 24, 2002 on or before September 24, 2002.  The parties agree that this
amount is $20,034.29, before applicable tax withholding.

                  SYNBIOTICS agrees to pay ROSINACK severance of $116,574.12,
before any applicable tax withholding, on or before September 24, 2002.




--------------------------------------------------------------------------------

TABLE OF CONTENTS

                  Except as expressly provided in this Section 2, ROSINACK
hereby waives and renounces any and all other amounts which are or may become
due to him under his Employment Agreement dated October 25, 1996, as amended
February 14, 2001 (including the severance provisions thereof), and under any
other written or oral compensation arrangement.

                  ROSINACK acknowledges that effective upon his employment
termination he will be unable to continue his participation in SYNBIOTICS’ stock
option plan, 401(k) plan, Section 125 cafeteria plan, or, except as allowed by
COBRA, any other SYNBIOTICS perquisite, employee benefit plan or fringe benefit
plan.

          3.     Additional Benefits.  SYNBIOTICS agrees to provide the
following to ROSINACK, which the parties acknowledge ROSINACK would not have
been entitled to receive but for this AGREEMENT, in consideration for this
AGREEMENT.

                  (a)     SYNBIOTICS agrees to pay ROSINACK additional severance
of $19,429.02, before any applicable tax withholding, on April 24, 2003, and
additional severance of $19,429.02, before any applicable tax withholding, on
May 24, 2003.

                  (b)     ROSINACK may retain the SYNBIOTICS laptop computer
system which he used (subject to Sections 7 and 8.1 below).

                  (c)     The payments described in Section 4(a) below.

          4.     COBRA Benefits.  ROSINACK acknowledges that he has been
provided with forms by which he may maintain his and his eligible dependents’
participation in SYNBIOTICS’ group medical and dental insurance plans pursuant
to the terms of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). 
SYNBIOTICS agrees that if ROSINACK timely elects to continue his and his
eligible dependents’ participation in SYNBIOTICS’ group medical and dental
insurance plans pursuant to COBRA, (a) SYNBIOTICS will pay the employer portion
of the COBRA premiums therefor on behalf of ROSINACK and his eligible
dependents, until May 24, 2003, (b) ROSINACK will pay the employer portion
thereafter if he chooses to continue COBRA coverage, and (c) ROSINACK will at
all times pay (to SYNBIOTICS) the employee portion.  Nothing herein shall limit
the right of SYNBIOTICS to change the provider and/or the terms of its group
medical and/or dental insurance plan at any time hereafter.

          5.     No Employment Agreement.  The parties acknowledge and agree
that this AGREEMENT is not an employment agreement, that the employment
relationship between the parties has terminated, and that all prior agreements
concerning employment and/or consultancy, whether oral or written, are
superseded by this AGREEMENT. 

          6.     Consulting Agreement. 

                  6.1     Term.  SYNBIOTICS agrees that commencing upon
September 25, 2002, and continuing through March 24, 2003, it shall retain
ROSINACK as an independent contractor consultant (the “Consulting Period”). 
ROSINACK agrees to assist SYNBIOTICS as an independent contractor consultant
during the Consulting Period. Upon SYNBIOTICS’ request, ROSINACK shall provide
seven full business days of consulting services before October 24,

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


2002, plus up to two hours of consulting services each month within each month
from October 25, 2002 to March 24, 2003 (together, the “Core Time”).

                  6.2     Compensation.  During the Consulting Period,
SYNBIOTICS shall pay to ROSINACK for his consulting services the gross sum of
$1,000 for each day of consulting which is provided in addition to the Core
Time.  No sum shall be payable to ROSINACK hereunder in respect of the Core
Time.  The consulting fee shall be due and payable to ROSINACK in arrears
semimonthly.

                  6.3     Duties.  During the Consulting Period, ROSINACK agrees
to make himself available to provide oral or written advice and input on
SYNBIOTICS business matters, as may be requested of him from time to time by
Christopher Hendy and/or Thomas Donelan.  ROSINACK shall report only to
Christopher Hendy and/or Thomas Donelan, and shall communicate only with such
persons, unless specifically directed otherwise by Christopher Hendy and/or
Thomas Donelan.  ROSINACK shall comply with all applicable laws in the course of
his work.  All works of authorship made by ROSINACK in the course of his duties
shall be “works made for hire.” ROSINACK agrees that SYNBIOTICS shall own the
copyright on such works of authorship with no license back to ROSINACK, and that
SYNBIOTICS shall own the patent rights on all inventions made by ROSINACK in the
course of his duties (again with no license back to ROSINACK).  ROSINACK shall
provide all reasonable assistance to SYNBIOTICS in evidencing and prosecuting
SYNBIOTICS’ copyright and patent rights in such works of authorship and
inventions.

                  6.4     Time Commitment.  This Section 6.4 is subject to
Section 6.1.  During the Consulting Period, ROSINACK shall make himself
available to SYNBIOTICS to perform consulting duties on a reasonable, part-time,
as-needed basis as requested by SYNBIOTICS.  SYNBIOTICS agrees to provide
ROSINACK with reasonable advance notice of its need for his services. 
SYNBIOTICS and ROSINACK shall use reasonable efforts to coordinate any
scheduling conflicts between ROSINACK’s other activities and engagements and the
services to be performed by ROSINACK for SYNBIOTICS.

                  6.5     Independent Contractor.  ROSINACK acknowledges that he
is an independent contractor, is not an agent or employee of SYNBIOTICS, is not
entitled to any Company employment rights or benefits and is not authorized to
act on behalf of SYNBIOTICS.  ROSINACK shall be solely responsible for any and
all tax obligations of ROSINACK, including but not limited to, all city, state
and federal income taxes, social security withholding tax, workers’ compensation
insurance and other self employment tax incurred by ROSINACK. SYNBIOTICS shall
not dictate the work hours of ROSINACK during the term of this AGREEMENT.  The
parties hereby acknowledge and agree that SYNBIOTICS shall have no right to
control the manner, means, or method by which ROSINACK performs the services
called for by this AGREEMENT.  Rather, SYNBIOTICS shall be entitled only to
direct ROSINACK with respect to the elements of services to be performed by
ROSINACK and the results to be derived by SYNBIOTICS, to inform ROSINACK as to
where and when such services shall be performed, to limit and identify the
persons at SYNBIOTICS with whom ROSINACK may communicate, and to review and
assess the performance of such services by ROSINACK for the purposes of assuring
that such services have been performed and confirming that such results were
satisfactory.  SYNBIOTICS shall be entitled to exercise broad general

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


power of supervision and control over the results of work performed by ROSINACK
to ensure satisfactory performance, including the right to inspect, the right to
stop work, the right to make suggestions or recommendations as to the details of
the work, and the right to propose modifications to the work.

                  6.6     No Agency Relationship.  Nothing herein shall be
deemed to create an agency relationship between the parties hereto.  ROSINACK
understands and agrees that, except as specifically and in writing directed to
do so by Christopher Hendy and/or Thomas Donelan, he is not authorized to bind
or to act on behalf of SYNBIOTICS, and he agrees not to purport otherwise.

                  6.7     Business Expenses.  It is expressly understood and
agreed that during the Consulting Period, ROSINACK shall not incur any business
expenses without the prior approval of Christopher Hendy and/or Thomas Donelan. 
To the extent such business expenses have been approved in advance, SYNBIOTICS
shall reimburse ROSINACK for reasonable business expenses incurred by him as a
necessary consequence of his performance of his consulting duties on SYNBIOTICS’
behalf.  ROSINACK shall submit written requests for reimbursement of said
business expenses, together with supporting receipts, on or before the last day
of each month of the Consulting Period.  Reimbursement of ROSINACK’s business
expenses shall be paid in the time and manner which are consistent with
SYNBIOTICS’ current policy concerning employee/consultant business expenses.

                  6.8     Outside Activities.  It is expressly understood and
agreed that during the Consulting Period, ROSINACK may accept other employment. 
ROSINACK may also engage in civic and not-for-profit activities.

          7.     Proprietary Information Obligations.

                  7.1     Agreement.  ROSINACK acknowledges that he is a party
to and bound by the terms and conditions of that certain
confidentiality/inventions Agreement by and between SYNBIOTICS and him dated
October 25, 1996 (the “Proprietary Information Agreement”).

                  7.2     Remedies.  ROSINACK understands that his duties under
the Proprietary Information Agreement survive the termination of his employment
with SYNBIOTICS and continue to remain in effect during his consultancy to
SYNBIOTICS, and will survive the expiration or termination of this AGREEMENT. 
ROSINACK acknowledges that a remedy at law for any breach or threatened breach
by him of the provisions of the Proprietary Information Agreement would be
inadequate, and he therefore agrees that SYNBIOTICS shall be entitled to
injunctive relief in case of any such breach or threatened breach.

          8.     Trade Secrets and Confidential Information.

                  8.1     Valuable Confidential Information.  ROSINACK
acknowledges that SYNBIOTICS has invested substantial time, money and resources
in the development and retention of its inventions, confidential information
(including trade secrets), customers, accounts and business partners, and
further acknowledges that during the course of his employment with SYNBIOTICS
ROSINACK had access to SYNBIOTICS’ inventions and confidential information
(including trade secrets), and was introduced to existing and prospective
customers,

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


 accounts and business partners of SYNBIOTICS.  The parties acknowledge that in
connection with ROSINACK’s provision of consulting services to SYNBIOTICS, he
may continue to have access to SYNBIOTICS’ inventions and confidential
information (including trade secrets).  ROSINACK acknowledges and agrees that
any and all “goodwill” associated with any existing or prospective customer,
account or business partner belongs exclusively to SYNBIOTICS, including, but
not limited to, any goodwill created as a result of direct or indirect contacts
or relationships between ROSINACK and any existing or prospective customers,
accounts or business partners. 

                  8.2     Non-Solicitation.  During the Consulting Period,
ROSINACK agrees not to interfere with the business of SYNBIOTICS by soliciting
or inducing any employee or consultant of SYNBIOTICS to terminate his or her
employment or engagement with SYNBIOTICS, or to reduce his or her time
commitment or scope of services provided to SYNBIOTICS.  The foregoing
restrictions shall apply to ROSINACK regardless of whether he is acting directly
or indirectly, alone or in concert with others.  ROSINACK understands and agrees
that he cannot and will not do indirectly that which he cannot do directly.

                  8.3     Savings Clause.  If any restriction set forth above
within this section is held to be unreasonable, then ROSINACK agrees, and hereby
submits, to the reduction and limitation of such prohibition to such scope as
shall be deemed reasonable.

                  8.4     Injunctive Relief.  ROSINACK expressly agrees that the
covenants set forth in this Section 8 are reasonable and necessary to protect
SYNBIOTICS and its legitimate business interests, and to prevent the
unauthorized dissemination of confidential information to competitors of
SYNBIOTICS.  ROSINACK also agrees that SYNBIOTICS will be irreparably harmed and
that damages alone cannot adequately compensate SYNBIOTICS if there is a
violation of the provisions of this Section 8 by ROSINACK, and that injunctive
relief against ROSINACK is essential for the protection of SYNBIOTICS.
 Therefore, in the event of any such breach, it is agreed that, in addition to
any other remedies available, SYNBIOTICS shall be entitled as a matter of right
to injunctive relief in any court of competent jurisdiction, plus attorneys’
fees actually incurred for the securing of such relief.

          9.     General Release. 

                  9.1     General Release.  ROSINACK, for himself, and his wife,
relatives, heirs, executors, administrators, assigns and affiliates, past,
present and future, fully and forever releases and discharges SYNBIOTICS and
each of its current, former and future parents, subsidiaries, related entities,
affiliates, employee benefit plans and its and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees, members and
assigns (collectively, “Releasees”), with respect to any and all claims,
liabilities, causes of action, suits, debts, contracts, agreements, promises,
demands, losses, settlements, diminutions in value, judgments, damages,
penalties, costs and expenses (including, without limitation, attorneys’ fees)
of every nature, kind and description, in law, equity or otherwise
(collectively, “Claims”), which have arisen, occurred or existed at any time
before the signing of this AGREEMENT (even if they do not become matured or
known until after the signing), including, without limitation, any and all
Claims arising out of or relating to ROSINACK’s employment with SYNBIOTICS or
the cessation of that employment or his Employment Agreement;

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


provided, however, that claims under his Indemnification Agreement and the
Proprietary Information Agreement, state unemployment insurance benefits,
workers compensation insurance benefits, benefit entitlements vested as of
September 24, 2002 pursuant to the written terms of any SYNBIOTICS employee
benefit plan, and enforcement of this AGREEMENT are excluded from the definition
of “Claims” and are not released.

                  9.2     Knowing Waiver of Employment Related Claims.  ROSINACK
understands and agrees that, without limitation, he is waiving and releasing any
and all rights he may have had, now has, or in the future may have, to pursue
against SYNBIOTICS or any of the other Releasees any and all remedies available
to him under any employment-related Claims and causes of action, including
without limitation, claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, fraud, violation of public policy,
defamation, discrimination, personal injury, physical injury, emotional
distress, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, the Americans With Disabilities Act,
the Federal Rehabilitation Act, the Family and Medical Leave Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the Equal Pay
Act of 1963, the provisions of the California Labor Code and any other federal,
state or local laws and regulations relating to employment, conditions of
employment (including wage and hour laws) and/or employment discrimination (all
subject to Section 9.1 above).

                  9.3     Waiver of Civil Code § 1542.  ROSINACK expressly
waives any and all rights and benefits conferred upon him by Section 1542 of the
Civil Code of the State of California, which states as follows, and under all
federal, state and/or common-law statutes or principles of similar effect:

 

        “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”

ROSINACK expressly agrees and understands that the release given by him pursuant
to this AGREEMENT applies to all unknown, unsuspected and unanticipated Claims
which ROSINACK may have against SYNBIOTICS or any of the other Releasees.

                  9.4     No Prior Assignments.  ROSINACK represents and
warrants that there has been no assignment or other transfer of any interest in
any Claim which ROSINACK may have against SYNBIOTICS or any of the other
Releasees, or any of them, and ROSINACK agrees to defend, indemnify and hold
SYNBIOTICS and the other Releasees, and each of them, harmless from any
liability, claims, demands, damages, settlements, judgments, penalties, costs,
expenses and attorneys’ fees incurred by SYNBIOTICS or any of the other
Releasees, or any of them, as a result of any person asserting any such
assignment or transfer.  It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by SYNBIOTICS and
the other Releasees under the indemnity, and that this indemnity shall be
payable as incurred and on demand.

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


                  9.5     Denial of Liability and Obligation.  This AGREEMENT is
not intended to and shall not constitute any admission or concession of any kind
by SYNBIOTICS or any other person as to the existence of any liability or
obligation to ROSINACK under any Claim.  SYNBIOTICS and the other Releasees
specifically deny the existence of any such liability or obligation to ROSINACK.

          10.   Promise to Refrain from Suit or Administrative Action.  ROSINACK
promises and agrees that he will never sue SYNBIOTICS or any of the other
Releasees, or otherwise institute or participate in any legal or administrative
proceedings against SYNBIOTICS or any of the other Releasees (or aid anyone else
to do so), with respect to any Claim covered by the release provisions of this
AGREEMENT.  ROSINACK agrees that if ROSINACK violates this Section 10 in any
manner or in any manner asserts against SYNBIOTICS or any of the other
Releasees, or any of them, any of the Claims released hereunder, then ROSINACK
will pay to SYNBIOTICS and the other Releasees, and each of them, in addition to
any other damages caused to SYNBIOTICS and the other Releasees thereby, all
attorneys’ fees incurred by SYNBIOTICS and the other Releasees in defending or
otherwise responding to said lawsuit, proceeding or Claim.  Notwithstanding the
foregoing, ROSINACK does not waive any rights to unemployment compensation and
does not waive any rights to workers compensation claims under the California
Labor Code.

          11.   Full Defense.  It is specifically understood and agreed that
this AGREEMENT may be pleaded as a full and complete defense to and may be used
as the basis for an injunction against any action, arbitration, suit, or other
proceeding which may be instituted, prosecuted or attempted in breach of this
AGREEMENT.

          12.   Assumption of Risk as to Facts.  The parties both understand
that if the facts with respect to which they are executing this AGREEMENT are
later found to be other than or different from the facts both or either of them
now believe to be true, they expressly accept and assume the risk of such
possible difference in fact and agree that this AGREEMENT shall remain effective
despite any difference of fact.

          13.   No Outside Representations.  No representation, warranty,
condition, promise, understanding or agreement of any kind with respect to the
subject matter hereof has been made by either party or by anyone else, nor shall
any such be relied upon by either party, except those contained herein.  There
were no inducements to enter into this AGREEMENT, except for what is expressly
set forth in this AGREEMENT.

          14.   Severability.  All provisions contained herein are severable and
in the event that any of them shall be held to be to any extent invalid or
otherwise unenforceable by any court of competent jurisdiction, such provision
shall be construed as if it were written so as to effectuate to the greatest
possible extent the parties’ expressed intent; and in every case the remainder
of this AGREEMENT shall not be affected thereby and shall remain valid and
enforceable, as if such affected provision were not contained herein.

          15.   Entire Agreement.  This AGREEMENT represents and contains the
entire agreement and understanding between the Parties with respect to the
subject matter of this Agreement (which is deemed to include, without
limitation, ROSINACK’s employment with

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


SYNBIOTICS, all rights and benefits in connection therewith, all written or oral
contracts  relating thereto, ROSINACK’s retention bonus, stock and stock
options, and all matters relating to the cessation or termination of such
employment), and completely supersedes any and all prior or contemporaneous
agreements, understandings, arrangements, commitments, negotiations and
discussions of the Parties, whether oral or written (all of which shall have no
substantive significance or evidentiary effect); provided, that the Parties
hereby confirm that except as expressly provided herein this AGREEMENT does not
in any way supersede the Proprietary Information Agreement, or the shares owned
by ROSINACK.  Each Party acknowledges, represents and warrants that he or it has
not relied on any representation, agreement, understanding, arrangement or
commitment which has not been expressly set forth in this AGREEMENT.  Each Party
acknowledges, represents and warrants that this AGREEMENT is fully integrated
and not in need of parol evidence in order to reflect the intentions of the
Parties.  The Parties specifically intend that the literal words of this
AGREEMENT shall, alone, conclusively determine all questions concerning the
Parties’ intent.  This AGREEMENT may not be amended or modified or waived except
by an agreement signed by all Parties.

          16.   Tax Consequences.  Except as expressly set forth herein,
SYNBIOTICS shall have no obligation to ROSINACK with respect to any tax
obligations incurred as the result of or attributable to this AGREEMENT or
arising from any payments made or to be made hereunder.  Any payments made
pursuant to this AGREEMENT shall be subject to such withholding and reports as
may be required by any then-applicable laws or regulations of any state or
federal taxing authority.

          17.   Waiver, Amendment and Modification of AGREEMENT.  The parties
agree that no waiver, amendment or modification of any of the terms of this
AGREEMENT shall be effective unless in writing and signed by all parties
affected by the waiver, amendment or modification.  No waiver of any term,
condition or default of any  term of this AGREEMENT shall operate or be
construed as a waiver of any preceding or succeeding breach of the same or any
other term or provision, or a waiver of any contemporaneous breach of any other
term or provision, or a continuing waiver of the same or any other term or
provision.  No failure or delay by a party in exercising any right, power, or
privilege hereunder or other conduct by a party shall operate as a waiver
thereof, in the particular case or in any past or future case, and no single or
partial exercise thereof shall preclude the full exercise or further exercise of
any right, power, or privilege.  No action taken pursuant to this AGREEMENT
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained herein.

          18.   Representation by Counsel.  The parties acknowledge that they
have the right to have been represented in by counsel of their own choosing, and
that they have entered into this AGREEMENT voluntarily, without coercion, and
based upon their own judgment and not in reliance upon any representations or
promises made by the other party or parties or any undersigned attorneys, other
than those contained within this AGREEMENT.  The parties further agree that if
any of the facts or matters upon which they now rely in making this AGREEMENT
hereafter prove to be otherwise, this AGREEMENT will nonetheless remain in full
force and effect.  ROSINACK acknowledges that Brobeck, Phleger & Harrison LLP,
SYNBIOTICS’ lawyers, has represented SYNBIOTICS only and has not represented or
advised him in connection with this AGREEMENT.

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


          19.   California Law.  The parties agree that this AGREEMENT and its
terms shall be construed under California law. 

          20.   Agreement to Arbitrate Claims Arising from AGREEMENT.  The
parties agree that with the exception of disputes and claims identified below,
if any dispute arises concerning interpretation and/or enforcement of the terms
of this AGREEMENT, said dispute shall be resolved by binding arbitration
conducted before a single arbitrator in San Diego, California in accordance with
the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes, and in accordance with the guidelines delineated by the
California Supreme Court in Armendariz v. Foundation Health Psychcare Services,
Inc. (2000).  Notwithstanding this agreement to arbitrate, neither party shall
be precluded from seeking injunctive relief in a judicial forum.

          21.   Drafting.  The parties agree that this AGREEMENT shall be
construed without regard to the drafter of the same and shall be construed as
though each party to this AGREEMENT participated equally in the preparation and
drafting of this AGREEMENT.

          22.   Counterparts.  This AGREEMENT may be signed in counterparts and
said counterparts shall be treated as though signed as one document.

          23.   Reasonable Cooperation.  ROSINACK agrees:

                  (a)     To immediately relinquish SYNBIOTICS credit cards and
keys and any other SYNBIOTICS property (except as set forth in Section 2(b)) and
otherwise comply with SYNBIOTICS’ practices and procedures for terminated
employees.  Without limitation, he shall not retain copies of any SYNBIOTICS
documents or files.

                  (b)     Subject to Sections 6.1 and 6.2, to respond to
reasonable requests from SYNBIOTICS for information, and, upon SYNBIOTICS’
reasonable request, to provide testimony and other assistance in any litigation
or other proceeding in which he is not a party adverse to SYNBIOTICS; provided,
that no consulting fee shall be charged for the first full day of trial
attendance.

          24.   Period to Consider Terms of AGREEMENT.  ROSINACK acknowledges
that ROSINACK originally received a form of this AGREEMENT on September 19,
2002, and was given 27 days thereafter in which to consider this AGREEMENT
(including ROSINACK’s waivers made in this AGREEMENT).  ROSINACK acknowledges
that SYNBIOTICS committed to him that if SYNBIOTICS would apply no coercion to
sign early so that, if ROSINACK decided to sign it in less than 27 days,
ROSINACK would do so voluntarily and of his own free will.  ROSINACK also
acknowledges that SYNBIOTICS made clear that its September 19, 2002 offer to
enter into this AGREEMENT would not be withdrawn or altered even if ROSINACK
took the full 27 days, and that he would receive no different terms if he signed
before the full 27 days or if he took the full 27 days.  ROSINACK acknowledges
that ROSINACK has read and understands this AGREEMENT, and that ROSINACK has
been encouraged to consult and has consulted an attorney and obtained
independent legal advice regarding this AGREEMENT.  The form of this AGREEMENT
has been revised in accordance with certain requests made by ROSINACK and his
attorney.   ROSINACK has not been coerced

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS


into signing this AGREEMENT and is entering into this AGREEMENT voluntarily and
of ROSINACK’s own free will.  ROSINACK further acknowledges that the waivers
ROSINACK is making in this AGREEMENT are knowing, conscious and voluntary and
are made with full appreciation that ROSINACK is forever foreclosed from
pursuing any of the rights so waived.

          25.   Revocation of AGREEMENT.  ROSINACK understands that after
executing this AGREEMENT, he has the right to revoke it within seven (7) days
after his execution of it.  ROSINACK understands that this AGREEMENT will not
become effective and enforceable unless the seven day revocation period passes
and ROSINACK does not revoke the AGREEMENT in writing.  ROSINACK understands
that this AGREEMENT may not be revoked after the seven day revocation period has
passed.  ROSINACK understands that any revocation of this AGREEMENT must be made
in writing and delivered to SYNBIOTICS within the seven day period, and that if
he does so revoke the AGREEMENT, he shall not be entitled to receive any of the
benefits described herein (except for those described in Section 2).

Dated:  September 24, 2002

 

/s/ PAUL A. ROSINACK

 

 

--------------------------------------------------------------------------------

 

 

PAUL A. ROSINACK

 

 

 

 

 

 

 

SYNBIOTICS CORPORATION

 

 

 

 

 

 

Dated: September 24, 2002

By

/s/ CHRISTOPHER P. HENDY

 

 

--------------------------------------------------------------------------------

 

 

Christopher P. Hendy
Vice President

-10-

 